Same Case — On a Re-hearing.
J. Dunlap, for the defendant.
The case of Kirkland v. Smith, requires1 intrinsic evidence in the certificate of all the requisites of the act of Congress. This is admitted by plaintiff’s counsel, but they contend-that Judge Martin went too far. We quote in aupport of Kirkland v.- Smith,, the-authority of Green-leaf on Evidence, 1 vol. p. 552, § 506, who lays down the same rule, and endorses the decision of Judge Martin.
Plaintiff relies upon the case of Mudd v. Beauchamp. That case, eve* if authority, is’ in our favor. There the record certified showed that, “ John Marshall G'ault was chief justice.” The certificate redd: "■ The'said John Marshall Gault, chief justice.” This certificate contained intrinsic evidence ," for “ the said John Marshall Gault,” means the judge named- in the record..But the case of Mudd v. Beauchamp, was decided in 1812. In 1814, in the case'of Stephens v. Bannister, 3' Bibb, 369, there were certificates of two' judges. One says he is “ the judge that presided;” the other calls himself,- “ senior judge of the courts of South Carolina.” The record offered in evidence was rejected. In Sampson v. Overton, 4 Bibb, 499, decided in 1816, the same strictness in pursuing the act' of Congress was required. These cases' are later decisions of the court which-decided'the case-relied oil' by plaintiff- and must be considered as overruling that case.
The opinion of the court on the re-hearing was pronounced by
Eüsti-s, G. J.
We granted a- re-hearing in this case for the purpose of further examination of the subject,- inasmuch as our decision-conflicts with the’ rule laid down in the case of Kirkland v. Smith, 2 Mart. N. S-. 4-97.
We do not understand-that that case has been considered as an authority,settling the question which it determines. It has been cited ha the work of Mr. Greenleaf, as a decision made, but only as such. We consider that some1 weight must be given te the authority of a- judge when he performs a judicial act; and that when, by a reference to the record itself, taken- with his certificate, the proceedings are in point of form complete, there can be no necessity for the judge’s repeating in his certificate what his very act implies. The repetition in the certificate would add nothing to it. His aet is under the sanction of his oath, and the responsibility of his official- station.
The case of Mudd v. Beauchamp, Littell’s Selected Cases, 142, we think, lays down the correct rule on this subject.
The judgment of the court therefore remains unchanged.